Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 4, 22 objected to because of the following informalities:  
Regarding claim(s) 4, ‘third user input’ lacks antecedent basis in claim 1. 
Regarding claim(s), 22, ‘third user input’ lacks antecedent basis in claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-4, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2021/0390587) in view of Stahl (US 2020/0066046)
Claim 1
Griffin an apparatus comprising: 
at least one memory (Fig. 7; ¶ 71: “processing unit 703, main memory 704”); and 
one or more processors (Fig. 7; ¶ 71: “processing unit 703, main memory 704”) configured to: 
receive a first user input identifying a first area in a (¶ 58: “the advertisement rendering system detects movements of a target user (e.g., the husband) through a smart IoT device, e.g., motion detector, and identifies a position of the target user for rendering advertisements during a particular time period. The movements of each user are continuously detected by the motion detector.”); and 
generate a first indication that the first area in the (Griffin, ¶ 14: “rendering advertisements in a Mixed Reality (MR) space”; ¶ 52: “The position & time identifier 212 ingests information of the motion detector 102 and eye-gaze movements 106, to identify a position and a time period for advertisement delivery to the target user 220, while other users are not viewing that position during the time period…At step 314, the advertisement rendering system identifies users who can also view that position during the particular time period.”)
Griffin does not explicitly disclose a mapped scene.  As disclosed by Stahl, in the same field of endeavor (see Fig. 10 which selectively renders AR content based “factors [that] may include, for example, user actions, types of relationships between objects, location information” (¶ 128)), “he AR application may support one or more types of tracking algorithms, which may be used to create a map of a real-world environment to create an AR environment (e.g., an AR representation of the real-world environment).” (¶ 30).  
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to map the scene.  As disclosed, this allows registration of virtual objects to the real world based on position information.  
Claim 2
The cited combination further discloses wherein the one or more processors are configured to: receive a second user input identifying a second area in the mapped scene; and generate a second indication that indicates whether the second area in the mapped scene is within the FOV of at least one of the person in the physical environment, the recording device in the physical environment, and the object that enables viewing access from outside of the physical environment (Griffin, ¶ 58: “the advertisement rendering system detects movements of a target user (e.g., the husband) through a smart IoT device, e.g., motion detector, and identifies a position of the target user for rendering advertisements during a particular time period. The movements of each user are continuously detected by the motion detector.”—The same process would be repeated for subsequent positions, which correspond to the claimed second position; ¶ 52: “The position & time identifier 212 ingests information of the motion detector 102 and eye-gaze movements 106, to identify a position and a time period for advertisement delivery to the target user 220, while other users are not viewing that position during the time period…At step 314, the advertisement rendering system identifies users who can also view that position during the particular time period.”);
Claim 3
The cited combination further discloses wherein, to generate the second indication, the one or more processors are configured to determine that the second area in the mapped scene is within the FOV of at least one of the person in the physical environment, the recording device in the physical environment, and the object, and wherein the one or more processors are configured to: in response to a third user input selecting an option to render virtual content within the second area, render virtual content within the second area (Griffin, ¶ 58: “the advertisement rendering system detects movements of a target user (e.g., the husband) through a smart IoT device, e.g., motion detector, and identifies a position of the target user for rendering advertisements during a particular time period. The movements of each user are continuously detected by the motion detector.”—The same process would be repeated for subsequent positions, which correspond to the claimed second position; ¶ 52: “The position & time identifier 212 ingests information of the motion detector 102 and eye-gaze movements 106, to identify a position and a time period for advertisement delivery to the target user 220, while other users are not viewing that position during the time period…At step 314, the advertisement rendering system identifies users who can also view that position during the particular time period.”));
Claim 4
The cited combination further discloses wherein the one or more processors are configured to: in response to a third user input selecting an option to render virtual content within the first area in the mapped scene, render the virtual content within the first area in the mapped scene (Griffin, ¶ 58: “the advertisement rendering system detects movements of a target user (e.g., the husband) through a smart IoT device, e.g., motion detector, and identifies a position of the target user for rendering advertisements during a particular time period. The movements of each user are continuously detected by the motion detector.”—The same process would be repeated for subsequent positions, which correspond to the claimed second position; ¶ 52: “The position & time identifier 212 ingests information of the motion detector 102 and eye-gaze movements 106, to identify a position and a time period for advertisement delivery to the target user 220, while other users are not viewing that position during the time period…At step 314, the advertisement rendering system identifies users who can also view that position during the particular time period.”));

Claim 17
The cited combination further discloses wherein the apparatus is a mobile device (Griffin, ¶ 77: “the data processing system 700 can take the form of any of a number of different data processing systems, including but not limited to, client computing devices, server computing devices, tablet computers, laptop computers, telephone or other communication devices, personal digital assistants, and the like”)
Claim 18
The cited combination further discloses wherein the apparatus comprises an augmented reality device (Griffin, ¶ 30: “A Mixed Reality (MR) space of a particular user may be shared with other users (e.g., a husband's MR space is shared with his wife and children) within a smart home, where each user wears an MR headset.”)
Claim 19
	The same teachings and rationales in claim 1 are applicable to claim 19.
Claim 20
	The same teachings and rationales in claim 2 are applicable to claim 20.
Claim 21
	The same teachings and rationales in claim 3 are applicable to claim 21.
Claim 22
	The same teachings and rationales in claim 4 are applicable to claim 22.
Allowable Subject Matter
Claim(s) 5-16, 23-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 5, 23, The cited combination does not consider an estimation of a location outside of the FOV, but rather detects when no other user is watching. 
Regarding claim(s) 6-12, parent claim 5 contains allowable subject matter.  
Regarding claim(s) 24-29, parent claim 23 contains allowable subject matter.  
Regarding claim(s) 16, 30, The cited combination does not suggest rendering the virtual content in an area selected by the user within the context of parent claims 1 and 19.  The primary reference instead suggests virtual advertising content (i.e. not a UI component) based on other users not looking.
Regarding claim(s) 13, The cited prior art does not suggest size matching to align the virtual content. 
Regarding claim(s) 14, the cited prior art considers other users, but would not suggest whether a user’s hand is facing away.
Regarding claim(s) 15, the cited prior art does not consider pose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611